Citation Nr: 1528904	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  09-30 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from December 1943 to November 1947,
February 1953 to September 1954 and February 1968 to July 1970.

This matter comes before the Board of Veterans Appeals (the Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA)
Regional Office Center in Denver, Colorado (RO). The Phoenix, Arizona, RO has assumed the role of agency of original jurisdiction.

This issue was remanded by the Board for further development in February 2015, and now returns again before the Board.


FINDING OF FACT

The Veteran meets the schedular criteria for TDIU, and the evidence demonstrates that his service-connected disabilities as likely as not preclude him from securing or following a substantially gainful occupation


CONCLUSION OF LAW

The criteria for a grant of TDIU have been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.321 , 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the applicable criteria, a total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Moreover, regardless of the combined evaluation, when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, that person shall be rated totally disabled.  38 C.F.R. § 4.16(b). 

In determining whether an individual is unemployable by reason of service-connected disability, consideration must be given to the type of employment for which the veteran would be qualified.  Such consideration would include education and occupational experience.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331- 332 (1991).  Age may not be considered a factor.  38 C.F.R. § 3.341.  Unemployability associated with advancing age or nonservice-connected disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19.

In the instant case, the Veteran' service-connected disabilities include hypertensive cardiovascular disease with a history of chronic atrial fibrillation and aortic stenosis with scar associated with hypertension evaluated as 60 percent disabling, post-operative appendectomy, cholecystectomy and small bowel resection due to adhesions evaluated as 30 percent disabling, residuals of amputation mid-phalanx middle finger right hand (dominant) evaluated as 10 percent disabling, hypertension evaluated as 10 percent disabling and residual scars, status post small bowel resection due to adhesions with subsequent cholecystectomy associated with appendectomy, cholecystectomy and small bowel resection due to adhesions evaluated as 10 percent.  The combined rating is 80 percent.  Thus, the Veteran meets the schedular criteria for TDIU.

In accordance with the Board previous remand, the RO obtained several VA examinations.  Included among those was a VA cardiovascular examination in which it was noted that the Veteran's service-connected disabilities are such that he was not likely to do well in jobs requiring heavy physical exertion, or in jobs involving a risk of skin cuts.  Another opinion also noted that the Veteran could no longer work as a mechanic due to his service-connected amputation, which prevented him holding and using tools.  

It is important to stress that the a determination of unemployability under VA regulations must take into account a Veteran's particular work history and eductional background.  Given those factors, the Board finds that there is at least an approximate balance of positive and negative evidence as to whether the Veteran is unable to secure and maintain substantially gainful employment due to service-connected disabilities.  Thus, the benefit sought on appeal is granted.


ORDER

Entitlement to TDIU is granted, subject to the regulations governing the payment of monetary benefits.




____________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


